Title: From George Washington to John Ariss, 8 August 1784
From: Washington, George
To: Ariss, John



Sir,
Mount Vernon 8th Augt 1784

In answer to your letter of the 5th, I have to inform you that I have no untenanted Lands in the Counties of Berkley or Frederick, except two lotts Nos. 5 & 6—the first containing 346½ acres, & the 2d—224½—in the latter, which I bought at the Sale of Colo. George Mercers Estate, in the year 1774—& for which I have had many persons applying to become Tenants. My intention was, after I had reviewed & laid those Lotts off into proper sized Tenements, to have appointed a day on the premises to let them.
If you choose to examine these Lots, & will, if either of them shou’d suit you, offer a good rent, it may (if I should not upon recollection find myself under a promise to give notice of the letting of them) supercede the necessity of this measure. I expect to be at my Brother’s on my way to the Berkeley Springs, the 2d of next month (at night)—where you may deposit a letter, which shall receive an answer from thence, to any proposals you may incline to make.
With respect to Mr Whiting, I know nothing of his intentions—unless they be, as it shou’d seem, to work my Lands as long as he will be permitted without paying rent. If the nonperformance of Covenants, on the part of the Tenant, can be construed into a forfeiture of his Lease—Mr Whiting I persuade myself will have candor enough to confess that his comes under this predicament.I am &c.

G: Washington

